893 So.2d 885 (2005)
James D. PETERS, Individually, James D. Peters, Administrator of the Estate of Gloria Dean, Daughter of James and Gloria Peters, and Son of James and Gloria Peters
v.
Richard V. Truitle HORTMAN, MD and ABC Insurance Company.
No. 2004-C-2923.
Supreme Court of Louisiana.
February 4, 2005.
In re Hortman, Richard MD;  Defendant; Applying for Writ of Certiorari and/or Review, Parish of Washington, 22nd Judicial District Court Div. D, No. 83633; to the Court of Appeal, First Circuit, No. 2003 CA 2597.
Denied.
VICTORY, J., would grant the writ.
TRAYLOR, J., would grant the writ.